                         United States District Court
                       Western District of North Carolina
                              Asheville Division

 HECTOR BIGE MEADOWS,                 )              JUDGMENT IN CASE
                                      )
              Petitioner,             )               1:19-cv-00173-FDW
                                      )
                 vs.                  )
                                      )
 LOWELL GRIFFIN, et al.,              )
                                      )
             Respondents.             )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s June 11, 2019 Order.

                                               June 11, 2019
